            Case 1:18-cv-02082-TFH Document 7 Filed 10/29/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                             )
KAYLA MOORE,                                      )
                                                  )
            Plaintiffs,                           )
                                                  )
v.                                                )   Case No. 1:18-cv-02082
                                                  )
SACHA NOAM BARON COHEN,                           )
SHOWTIME NETWORKS, INC., and                      )
CBS CORPORATION,                                  )
                                                  )
            Defendants.                           )


            MOTION TO ADMIT ELIZABETH A. MCNAMARA PRO HAC VICE

       NOW COMES Eric J. Feder, an attorney admitted to the Bar of this Court and in good

standing, and respectfully moves for the admission of Elizabeth A. McNamara, pro hac vice, as

counsel for Defendants Sacha Noam Baron Cohen, Showtime Networks Inc., and CBS

Corporation in this proceeding. As grounds therefore, Movant states:

       1.       Ms. McNamara is a member in good standing of the Bar of the State of New

 York. She is also admitted to practice before the U.S. Courts of Appeals for the First, Second,

 Third, Fourth and Seventh Circuits; and the U.S. District Courts for the Southern, Eastern and

 Western Districts of New York.

       2.       Ms. McNamara is not currently and has never previously been the subject of any

 disciplinary action by any state or federal bar association or administrative agency.

       3.       Movant is satisfied that Ms. McNamara possesses the character and skills required

 of a member of the Bar of this Court.
         Case 1:18-cv-02082-TFH Document 7 Filed 10/29/18 Page 2 of 3



      WHEREFORE, Movant requests admission of Elizabeth A. McNamara pro hac vice as

representative of Defendants Sacha Noam Baron Cohen, Showtime Networks Inc., and CBS

Corporation in this proceeding.

      Dated this 29th day of October, 2018.

                                          Respectfully submitted,

                                                  /s/ Eric Feder
                                          Eric J. Feder (D.C. Bar No. 996955)
                                          DAVIS WRIGHT TREMAINE LLP
                                          1919 Pennsylvania Avenue, N.W., Suite 800
                                          Washington, D.C. 20006-2401
                                          (202) 973-4200
                                          (202) 973-4499 (fax)
                                          ericfeder@dwt.com
       Case 1:18-cv-02082-TFH Document 7 Filed 10/29/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

     I hereby certify that, on the date below, I caused the foregoing MOTION TO ADMIT

ELIZABETH A. MCNAMARA PRO HAC VICE, DECLARATION OF ELIZABETH A.

MCNAMARA, and PROPOSED ORDER to be served via ECF on the following persons:


     Larry E. Klayman
     Klayman Law Group, P.A.
     7050 W. Palmetto Park Road, #15-287
     Boca Raton, FL 33433
     Email: leklayman@gmail.com




     Dated: October 29, 2018                       /s/ Eric J. Feder
Case 1:18-cv-02082-TFH Document 7-1 Filed 10/29/18 Page 1 of 2
Case 1:18-cv-02082-TFH Document 7-1 Filed 10/29/18 Page 2 of 2
         Case 1:18-cv-02082-TFH Document 7-2 Filed 10/29/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DISTRICT OF COLUMBIA

ROY STEWART MOORE and                         )
KAYLA MOORE,                                  )
                                              )
          Plaintiffs,                         )
                                              )
v.                                            )    Case No. 1:18-cv-02082
                                              )
SACHA NOAM BARON COHEN,                       )
SHOWTIME NETWORKS, INC., and                  )
CBS CORPORATION,                              )
                                              )
          Defendants.                         )


                                    PROPOSED ORDER

       Upon consideration of Defendants’ motion for admission of attorney Elizabeth A.

McNamara pro hac vice, it is

       ORDERED that Defendants’ motion is granted and attorney Elizabeth A. McNamara is

granted admission pro hac vice as counsel for Defendants Sacha Noam Baron Cohen, Showtime

Networks Inc., and CBS Corporation in this proceeding.

       Dated this ___ day of ____________, 2018.



                                           Hon. Thomas F. Hogan
                                           United States District Judge
